Title: From Thomas Jefferson to United States Congress, 6 December 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the US.
                     
                        6 Dec. 1805
                     
                  
                  
                  The depredations which had been committed on the commerce of the US during a preceding war, by persons under the authority of Spain, are sufficiently known to all. these made it a duty to require from that government indemnifications for our injured citizens. a Convention was accordingly entered into between the minister of the US. at at Madrid, & the Minister of that government for foreign affairs, by which it was agreed that Spoliations committed by Spanish subjects & carried into ports of Spain should be paid for by that nation; & that those committed by French subjects, & carried into Spanish ports should remain for further discussion. before this Convention was returned to Spain with our ratification, the transfer of Louisiana by France to the US. took place; an event as unexpected as disagreeable to Spain. from that moment she seemed to change her conduct & dispositions towards us. it was first manifested by her protest against the right of France to alienate Louisiana to us; which however was soon retracted, & the right confirmed. then high offence was manifested at the act of Congress establishing a Collection district on the Mobille, altho by an authentic declaration, immediately made, it was expressly confined to our acknoleged limits. and she now refused to ratify the Convention signed by her own minister under the eye of his sovereign unless we would consent to alterations of it’s terms which would have affected our claims against her for the spoliations by French subjects carried into Spanish ports.
                  To obtain justice, as well as to restore friendship, I thought a special mission advisable, & accordingly appointed James Monroe, Minister extraordinary & plenipotentiary, to repair to Madrid, & in conjunction with our minister resident there, to endeavor to procure a ratification of the former convention, & to come to an understanding with Spain as to the boundaries of Louisiana. it appeared at once that her policy was to reserve herself for events, & in the mean time to keep our differences in an undetermined state. this will be evident from the papers now communicated to you. after nearly five months of fruitless endeavor to bring them to some definite and satisfactory result our Ministers ended the conferences, without having been able to obtain indemnity for spoliations of any description, or any satisfaction as to the boundaries of Louisiana, other than a declaration that we had no rights Eastward of the Iberville, and that our line to the West was one which would have left us but a string of land on that bank of the river Missisipi. our injured citizens were thus left without any prospect of retribution from the wrongdoer; and as to boundary each party was to take it’s own course. that which they have chosen to pursue will appear from the documents now communicated. they authorize the inference that it is their intention to advance on our possessions until they shall be repressed by an opposing force. considering that Congress alone is constitutionally invested with the power of changing our condition from peace to war, I have thought it my duty to await their authority for using force in any degree which could be avoided. I have barely instructed the Officers stationed in the neighborhood of the aggressions, to protect our citizens from violence, to patrole within the borders actually delivered to us, & not to go out of them but when necessary to repel an inroad, or to rescue a citizen or his property: and the Spanish officers remaining at New Orleans are required to depart without further delay.   it ought to be noted here that since the late change in the state of affairs in Europe, Spain has ordered her cruisers & courts to respect our treaty with her.
                  The conduct of France, & the part she may take in the misunderstandings between the US. & Spain, are too important to be unconsidered. she was prompt & decided in her declarations that our demands on Spain for French spoliations carried into Spanish ports, were included in the settlement between the US. & France. she took at once the ground that she had acquired no right from Spain, & had meant to deliver us none, Eastward of the Iberville; her silence as to the Western boundary leaving us to infer her opinion might be against Spain in that quarter. whatever direction she might mean to give to these differences, it does not appear that she has contemplated their proceeding to actual rupture, or that, at the date of our last advices from Paris, her government had any suspicion of the hostile attitude Spain had taken here. on the contrary we have reason to believe that she was disposed to effect a settlement on a plan analogous to what our ministers had proposed, & so comprehensive as to remove as far as possible the grounds of future collision & controversy on the Eastern as well as Western side of the Missisipi.
                  The present crises in Europe is favorable for pressing such a settlement; & not a moment should be lost in availing ourselves of it. should it pass unimproved, our situation would become much more difficult. formal war is not necessary. it is not probable it will follow, but the protection of our citizens, the spirit & honor of our country, require that force should be interposed to a certain degree. it will probably contribute to advance the object of peace.
                  But the course to be pursued will require the command of means which it belongs to Congress exclusively to yield or to deny. to them I communicate every fact material for their information, & the documents necessary to enable them to judge for themselves. to their wisdom then I look for the course I am to take, and will pursue with sincere zeal that which they shall approve.
               